REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Wong (United States Patent Application Publication No. 2003/0028468) discloses an invention for providing customized derivative securities to an investor by receiving from the investor data regarding the investor's desired risk-return values and at least one issuer of a traded security upon which the investment is to be partially based. A customized security having the desired risk-return value is formulated, and comprises at least one component related to the traded security of an issuer and at least one other component. The customized security is priced according to current market prices for the components and offered to the investor. In addition, Keen (United States Patent Application Publication No. 2006/0026091) discloses an invention for asystem allowing traders, etc. to use instant messaging (IM) (or other non-FIX based) communications to input trading instructions directly into a broker's Order Management System (OMS) for managing/executing trades. Accordingly, trading instructions may be provided electronically directly from a buy-side trader, and directly to a sell-side broker's/brokerage's OMS, without the need for the sell-side broker to manually re-key the order into the sell-side firm's OMS. Further, trading instructions are provided in electronic format directly to the broker's OMS without the need for the buy-side trader to have an expensive FIX based OMS or associated FIX connection, which is also expensive, thereby allowing relatively smaller investment houses/buy-side organizations to enjoy the benefits of electronic delivery of trading instructions directly to brokers' OMS. 
In light of the Board Decision, the closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, an electronic server comprising at least one receiver configured to receive one or more unstructured plain text messages from a counterparty computing device over the Internet, the one or more unstructured plain text messages comprising a derivative contract description; the electronic server further comprising a central processing unit (CPU) and a non- transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable code, when executed, causing the CPU to parse the one or more unstructured plain text messages in real time by: passing one or more strings of the one or more unstructured plain text messages through one or more identifiers, each identifier configured to parse different parts of the one or more strings using a hierarchy of expressions, determining, by an identifier, that a string matches an expression, and extracting, by the identifier, one or more of a quote and structure data from the matched string; the computer-readable code, when executed, further causing the CPU to: break down the structure into component parts, price each component part, and assign an aggregate premium to the aggregate structure calculated from premiums of each component part; a graphical user interface (GUI) configured to display, in a first window, the one or more unstructured plain text messages in real time; the GUI further configured to automatically highlight, in the first window, the matched string in the one or more unstructured plain text messages; the GUI further configured to display, in a second window, the one or more of the quote and structure data in a standardized arrangement in real time; the computer-readable code, when executed, further causing the CPU to automatically generate an alert in real-time when at least one predefined condition occurs; and the GUI further configured to display the alert in the first window, such that clicking said alert automatically causes the GUI to display the standardized arrangement. 
Claims 6, 8-15, 18, 38-39, 43-45, 52 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 20 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 23, 25-36, 40-41, 46-49, 51, 53 are dependent on claim 20 and are allowable for the same reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619